Order unanimously affirmed, without costs. Memorandum: The court correctly denied defendant’s motion to dismiss this libel complaint. The court erred, however, in finding that the single instance rule does not apply to a complaint alleging libel per se (Amelkin v Commercial Trading Co., 23 AD2d 830, 831, affd 17 NY2d 500; see also, comment, 2 NY PJI 101-102 [Supp]). (Appeal from order of Supreme Court, Monroe County, Boehm, J. — summary judgment.) Present — Callahan, J. P., Boomer, Green, Balio and Lawton, JJ.